Citation Nr: 0713235	
Decision Date: 05/04/07    Archive Date: 05/15/07

DOCKET NO.  04-44 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an effective date prior to July 31, 2003, 
for the grant of service connection for diabetes mellitus.

2.  Entitlement to service connection for peripheral 
neuropathy of the legs, feet, arms, and hands, to include as 
secondary to diabetes mellitus or exposure to Agent Orange.

3.  Entitlement to service connection for a heart condition, 
to include as secondary to diabetes mellitus.

4.  Entitlement to service connection for hypertension, to 
include as secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1969 to October 
1970.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

In January 2005, the veteran was notified by letter that his 
case had been certified to the Board for review.  In March 
2005, in response to this notification letter, the veteran 
submitted medical evidence for the Board's consideration.  
The accompanying cover letter did not include a waiver of RO 
consideration of the additionally submitted evidence.  See 38 
C.F.R. § 20.1304 (2006).  However, as the medical records 
submitted in March 2005 are duplicative of those that were 
already of record at the time of the RO's December 2004 
supplemental statement of the case, the Board has determined 
that a remand for RO consideration of materials re-submitted 
in March 2005 is unnecessary.


FINDINGS OF FACT

1.  The Veterans Claims Assistance Act has been satisfied 
with respect to the issues on appeal.

2.  A claim of entitlement to service connection for diabetes 
mellitus was not received by VA until July 31, 2003.

3.  The veteran does not have a current diagnosis of 
peripheral neuropathy for VA compensation purposes.

4.  The veteran does not have a currently diagnosed heart 
condition for VA compensation purposes.

5.  Hypertension did not have its onset during active service 
and was not caused or aggravated by a service-connected 
disability.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than July 31, 
2003, for service connection for diabetes mellitus have not 
been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 
(2006).

2.  Peripheral neuropathy was not incurred in or aggravated 
by service, is not proximately due to or the result of any 
service-connected disability, and may not be presumed to have 
been incurred during such service, including as secondary to 
herbicide exposure.  38 U.S.C.A. §§ 1110, 1116, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2006).

3.  A heart condition was not incurred in or aggravated by 
service, is not proximately due to or the result of any 
service-connected disability, and may not be presumed to have 
been incurred during such service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2006).

4.  Hypertension was not incurred in or aggravated by 
service, is not proximately due to or the result of any 
service-connected disability, and may not be presumed to have 
been incurred during such service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify claimants for VA benefits of 
information necessary to submit in order to complete and 
support a claim and has a duty to assist claimants in the 
development of evidence. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2006).

The VCAA notice requirements in this appeal have been 
satisfied by virtue of a letter sent to the veteran in August 
2003.  This letter advised the veteran of the information 
necessary to substantiate his claims and of his and VA's 
respective obligations for obtaining specified different 
types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  This letter also implicitly told the claimant to 
provide any relevant evidence in his possession.  See 38 
C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).  This letter also included 
special notification provisions for veterans who may have 
been exposed to Agent Orange.

The appellant was informed that the effective date for 
payment purposes would be determined based on when VA 
received the claims and when the evidence that establishes 
the basis for the disability rating was submitted.  
Furthermore, the December 2004 statement of the case notified 
the veteran of how an effective date is assigned.  See 
38 C.F.R. § 3.400 (b)(2).  Since the claims are being denied, 
there is no possibility of any prejudice to the appellant if 
the notice does not sufficiently discuss the assignment of a 
disability rating.   

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim. 
Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(a), (d); 38 C.F.R. § 3.159(c), (d).  The 
claims file contains all available evidence pertinent to the 
veteran's claims, including service medical records, VA 
medical records, and VA examination reports from November 
2003 and December 2003.  There are no identified, outstanding 
records requiring further development.  Therefore, the duty 
to notify and assist having been met, the Board turns to the 
analysis of the veteran's claims on the merits.

Diabetes Mellitus

The effective date of an evaluation and award for presumptive 
service connection will be the date the entitlement arose, if 
the claim is received within one year after separation from 
active duty; otherwise, the effective date will be the date 
of receipt of claim, or the date entitlement arose, whichever 
is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2)(ii).  
A "claim" is defined as a formal or informal communication, 
in writing, requesting a determination of entitlement, or 
evidencing a belief in entitlement to a benefit. 38 C.F.R. § 
3.1(p) (2006).  An informal claim is any communication or 
action indicating an intent to apply for one or more 
benefits. 38 C.F.R. § 3.155(a) (2006).

In the January 2004 rating decision, the RO granted service 
connection for diabetes mellitus based on the veteran's 
presumed exposure to Agent Orange.  A 20 percent disability 
rating was assigned effective July 31, 2003, the day VA 
received the veteran's formal claim for benefits.  The 
veteran believes that he should be awarded an effective date 
of December 17, 2001, arguing that the VA medical records 
diagnosing his diabetes mellitus on this date constitute an 
informal claim for benefits.

While treatment records can be considered an informal claim 
for an increase or to reopen a claim, they may not be used as 
an informal claim for an initial claim for service 
connection, which requires a communication or action that 
identifies the benefit sought.  38 C.F.R. § 3.155; 38 C.F.R. 
§ 3.157 (2006).  In any event, such a case would establish 
the date entitlement arose as the earlier event and thus not 
support the claim, which considers the later event for 
assigning an earlier effective date.  See 38 U.S.C.A. § 5110; 
38 C.F.R. § 3.400(b)(2).

Accordingly, the date of receipt of the veteran's claim for 
service connection for diabetes mellitus, July 31, 2003, is 
the appropriate effective date for service connection under 
the provisions of 38 U.S.C.A. § 5110.  See also 38 C.F.R. § 
3.400(b)(2).  Under the law, no earlier effective date can be 
granted. See 38 C.F.R. § 3.400 (2006).  Therefore the benefit 
sought on appeal is denied as a matter of law.  See Sabonis 
v. Brown, 6 Vet. App. 426 (1994).

Service Connection

Generally, service connection is warranted where the evidence 
of record establishes that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.  If a condition noted during service is not 
shown to be chronic, then generally, a showing of continuity 
of symptoms after service is required for direct service 
connection.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for a disease first diagnosed after service 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  To prevail on 
the issue of service connection, there must be (1) medical 
evidence of a current disability; (2) medical evidence or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet. 
App. 341, 346 (1999).  

Service connection may also be established on a secondary 
basis for a disability that is shown to be proximately due to 
or the result of a service-connected disease or injury.  38 
C.F.R. § 3.310(a).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either caused or aggravated by a service-
connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 
7 Vet. App. 439 (1995).

VA regulations also provide that, even if direct service 
connection cannot be established, service connection may also 
be granted on a presumptive basis for certain chronic 
disorders, such as cardiovascular-renal disease, if the 
disease becomes manifest to a compensable degree within one 
year following separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  
In addition, a veteran who was exposed to a herbicide agent 
(Agent Orange) during active service may be awarded 
presumptive service connection for the following disorders: 
chloracne or other acneform disease consistent with 
chloracne; type 2 diabetes; Hodgkin's disease; Chronic 
lymphocytic leukemia (CLL); multiple myeloma; Non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; prostate cancer; respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea); and, soft-tissue 
sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  In order 
to qualify for presumptive service connection, chloracne or 
other acneform disease consistent with chloracne; porphyria 
cutanea tarda; and acute and subacute peripheral neuropathy 
must be manifested to a degree of 10 percent or more within 
one year of the last date of exposure.  38 C.F.R. § 
3.307(a)(6).  The remaining diseases are compensable on a 
presumptive basis if manifest to a degree of 10 percent or 
more at any time after service.  Id.

Peripheral Neuropathy

The veteran has claimed entitlement to service connection for 
peripheral neuropathy of the arms, hands, legs, and feet.  
However, the medical evidence of record does not indicate 
that he has been diagnosed with peripheral neuropathy.  VA 
medical center treatment records contain no such diagnosis, 
and the November 2003 VA peripheral nerves examination report 
states that it is not clear as to whether the veteran has 
peripheral neuropathy.  This report suggests the numbness and 
tingling in the veteran's hands and feet may be referable 
symptoms of his rheumatoid arthritis.  In December 2003, the 
veteran underwent a electromyogram and nerve conduction 
studies that revealed mild bilateral carpal tunnel syndrome.  
The report specifically noted that there was no 
electrophysiologic evidence of a generalized peripheral 
neuropathy and no evidence of left cervical radiculopathy.  

Service connection on direct, secondary, and presumptive 
bases all require the existence of a current disability.  
Absent proof of a present disability, there can be no valid 
claim.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  
Therefore, service connection for peripheral neuropathy must 
be denied.

Heart Condition

Similarly, the Board notes that the veteran has not been 
diagnosed with a current heart condition.  His service 
connection claim is based on complaints of intermittent, 
left-sided chest pains that were not associated with 
exertion.  The veteran's service medical records reflect that 
he sought treatment for these symptoms in April 1969, but the 
veteran was not diagnosed with a disability in service.  
Moreover, the veteran's November 2003 VA heart examination 
report notes that the veteran had a normal cardiac 
examination with no evidence of myocardial ischemia.  VA 
medical treatment records indicate preserved left ventricular 
function, as well as a fixed inferior wall defect that was 
not accompanied by thickening abnormality.  The medical 
records give no indication that the veteran has a defect that 
results in disability.  Therefore, in the absence of a 
current disability, direct, secondary, and presumptive 
service connection for a heart condition must be denied.  See 
Degmetich, supra.

Hypertension

The veteran has also claimed entitlement to service 
connection for hypertension. (Hypertension is high arterial 
blood pressure.  Dorland's Illustrated Medical Dictionary 801 
(28th ed. 1994)).  Various criteria for its threshold have 
been suggested, ranging from 140 systolic (the top or first 
number of the blood pressure reading, e.g., "140"/90) and 90 
diastolic (the bottom or second number, e.g., 140/"90") to as 
high as 200 systolic and 110 diastolic.  Id.)  

The veteran's November 2003 VA hypertension examination 
report notes blood pressure readings of 142/78 when lying, 
130/78 when sitting, and 120/76 when standing.  The 
examiner's impression was that the veteran currently has 
well-controlled hypertension.  Direct service connection 
cannot be granted, however, as the veteran's service medical 
records show no indication that he had hypertension in 
service.  His June 1968 pre-induction examination report 
notes that his blood pressure was 130/70 when sitting, while 
his October 1970 separation examination report indicates a 
blood pressure of 118/76 when sitting.  No treatment records 
reflect high blood pressure readings in service.  Without 
evidence of an in-service disease or injury, direct service 
connection cannot be established.

Nor can presumptive service connection be established in this 
case, as there is no evidence of hypertension within one year 
of separation from service.  According to the veteran's 
medical records, he was first diagnosed with hypertension in 
December 2001, over thirty years after his separation from 
service.  Therefore, presumptive service connection for 
chronic hypertension must be denied.

The veteran has also claimed that his hypertension developed 
secondary to his service-connected diabetes mellitus.  As 
noted above, the veteran has been diagnosed with 
hypertension, and he is currently service-connected for 
diabetes mellitus.  However, the evidence of record does not 
demonstrate that there is a link between these two 
conditions.

In the November 2003 hypertension examination report, the VA 
examiner stated his opinion that the veteran's hypertension 
was not caused by the diabetes mellitus, in that the diabetes 
and hypertension were diagnosed at approximately the same 
time and the veteran had no evidence of diabetic nephropathy.  
The Board finds this opinion to be highly probative to the 
issue at hand, as it was offered by a medical expert with the 
proper training to render the requested opinion.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  This opinion 
is based on a review of the veteran's medical history and 
physical examination of the veteran.  Moreover, the only 
contrary nexus opinion comes from the veteran himself.  As a 
layperson, however the veteran is not qualified to offer an 
opinion on a question of medical diagnosis or medical 
causation, and so his stated belief that his current 
hypertension is related to his military service is lacking in 
probative value.  Therefore, in the absence of competent 
evidence linking the veteran's hypertension to his diabetes 
mellitus, secondary service connection cannot be granted.

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 3.102.  The preponderance of the evidence is 
against the veteran's claims, and they must be denied.


ORDER

Entitlement to an effective date prior to July 31, 2003, for 
the grant of service connection for diabetes mellitus is 
denied.

Entitlement to service connection for peripheral neuropathy 
of the legs, feet, arms, and hands, to include as secondary 
to diabetes mellitus or exposure to Agent Orange, is denied.

Entitlement to service connection for a heart condition, to 
include as secondary to diabetes mellitus, is denied.

Entitlement to service connection for hypertension, to 
include as secondary to diabetes mellitus, is denied.

____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


